Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1 and 9-10 are allowed.  All rejections are withdrawn.  The amendments dated 6-13-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]n  autonomous driving system mounted on a vehicle, comprising: 
a processor programmed to: 
periodically acquire information for calculating a target path; 
determine the target path based on the information; and 
control at least one actuator to perform vehicle travel control that controls travel of the vehicle so as to follow the target path, 
wherein the processor is further programmed to: 
determine and 
update the target path 
when the processor acquires the information such that 
a certain section from a beginning of a new target path overlaps a previous target path, 
perform the vehicle travel control so as to follow the updated target path, and 
calculate a deviation of the vehicle from the target path and 
perform the vehicle travel control such that the deviation is reduced, 
a first timing is a timing 
when the processor acquires the information, 
a second timing is later than the first timing, 
the certain section includes at least 
a section corresponding to 
a period from the first timing to the second timing, and 
a time from the first timing 
to the second timing is 
predetermined and 
corresponds to a time required for the processor to calculate the target path”.
Ketan discloses forming a route from a server to a mobile client where if it is producible at the mobile device it can produce it else it takes the portions of the route from the mobile server.
Ketan is silent as to the timing. 
Ketan is silent as to “[a]n  autonomous driving system mounted on a vehicle, comprising: 
a processor programmed to: 
periodically acquire information for calculating a target path; 
determine the target path based on the information; and 
control at least one actuator to perform vehicle travel control that controls travel of the vehicle so as to follow the target path, 
wherein the processor is further programmed to: 
determine and 
update the target path 
when the processor acquires the information such that 
a certain section from a beginning of a new target path overlaps a previous target path, 
perform the vehicle travel control so as to follow the updated target path, and 
calculate a deviation of the vehicle from the target path and 
perform the vehicle travel control such that the deviation is reduced, 
a first timing is a timing 
when the processor acquires the information, 
a second timing is later than the first timing, 
the certain section includes at least 
a section corresponding to 
a period from the first timing to the second timing, and 
a time from the first timing 
to the second timing is 
predetermined and 
corresponds to a time required for the processor to calculate the target path”


Mariet teaches controlling an actuator using the route.
Mariet is silent as to “[a]n  autonomous driving system mounted on a vehicle, comprising: 
a processor programmed to: 
periodically acquire information for calculating a target path; 
determine the target path based on the information; and 
control at least one actuator to perform vehicle travel control that controls travel of the vehicle so as to follow the target path, 
wherein the processor is further programmed to: 
determine and 
update the target path 
when the processor acquires the information such that 
a certain section from a beginning of a new target path overlaps a previous target path, 
perform the vehicle travel control so as to follow the updated target path, and 
calculate a deviation of the vehicle from the target path and 
perform the vehicle travel control such that the deviation is reduced, 
a first timing is a timing 
when the processor acquires the information, 
a second timing is later than the first timing, 
the certain section includes at least 
a section corresponding to 
a period from the first timing to the second timing, and 
a time from the first timing 
to the second timing is 
predetermined and 
corresponds to a time required for the processor to calculate the target path”


Iwata teaches continuously updating a target path from a server. 
Iwata is silent as to “[a]n  autonomous driving system mounted on a vehicle, comprising: 
a processor programmed to: 
periodically acquire information for calculating a target path; 
determine the target path based on the information; and 
control at least one actuator to perform vehicle travel control that controls travel of the vehicle so as to follow the target path, 
wherein the processor is further programmed to: 
determine and 
update the target path 
when the processor acquires the information such that 
a certain section from a beginning of a new target path overlaps a previous target path, 
perform the vehicle travel control so as to follow the updated target path, and 
calculate a deviation of the vehicle from the target path and 
perform the vehicle travel control such that the deviation is reduced, 
a first timing is a timing 
when the processor acquires the information, 
a second timing is later than the first timing, 
the certain section includes at least 
a section corresponding to 
a period from the first timing to the second timing, and 
a time from the first timing 
to the second timing is 
predetermined and 
corresponds to a time required for the processor to calculate the target path”


Holm teaches a deviation from a target path and then correcting the target path. 
Holm is silent as to “[a]n  autonomous driving system mounted on a vehicle, comprising: 
a processor programmed to: 
periodically acquire information for calculating a target path; 
determine the target path based on the information; and 
control at least one actuator to perform vehicle travel control that controls travel of the vehicle so as to follow the target path, 
wherein the processor is further programmed to: 
determine and 
update the target path 
when the processor acquires the information such that 
a certain section from a beginning of a new target path overlaps a previous target path, 
perform the vehicle travel control so as to follow the updated target path, and 
calculate a deviation of the vehicle from the target path and 
perform the vehicle travel control such that the deviation is reduced, 
a first timing is a timing 
when the processor acquires the information, 
a second timing is later than the first timing, 
the certain section includes at least 
a section corresponding to 
a period from the first timing to the second timing, and 
a time from the first timing 
to the second timing is 
predetermined and 
corresponds to a time required for the processor to calculate the target path”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668